Title: To James Madison from George M. Dallas, 26 February 1817
From: Dallas, George M.
To: Madison, James


        
          Sir,
          Philadelphia 26. Feby 1817.
        
        I have flattered myself that you would not be disinclined to patronize a publication of my father’s life and writings. His last years were devoted to your service, and his exertions were, I beleive, rewarded by your friendship as well as by your applause. Will it be conferring too great a favour to permit the appearance of your name on the page of dedication? And, should you think my undertaking laudable, may I be allowed to make public the expression of your approbation?
        It is wholly unnecessary to add that I should deem the success of the work certain, were it prefaced by your sanction. I have the honor to be with great respect Sir Yr. mo: obed. Sert.
        
          Geo: M: Dallas.
        
      